Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 30 November 1807
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy Novbr 30th 1807

I received your favour of Novbr 20th and rejoiced to learn that you reachd Washington in safety with your young Charge. it is an important undertaking to travel such a distance with so young a Baby, by land and by water, but you have been accustomed to it, and therefore feel less embarressd with it than others would be. the little fellow seems to be Born for deeds of greater hardihood than his Brothers.
John grows very fat. he is as thick as he is long is very well, but that gasping for Breath always attends him when he grows fleshy. I know not what to attribute it to. I hope he will out grow it—he is very well, sleeps quietly and is quite gay and happy. he is fonder of me than ever, thinks it a great priviledge to tarry with me a day or two at a time, which he frequently does, and looks for Sunday with much earnestness—yet when he is at his Aunts, he is quite content—he amused me much a few days since with his Reasoning. he was sitting on my lap when he began. Grandmamma I know who made me, God made me, and made me to be happy. Well are you not happy? After a pause of some moments. Grandmamma Elizabeth had a peice of toast this morning, and I had two peices, but Elizabeths one peice was larger than both mine—Now that did not make me happy—Altho he was very serious, I could not refrain from bursting into a laugh.
I heard from George a day or two since he was very well and quite content. his Aunt writes, that he is a very good Boy, and not more trouble than Children of his Age usually are.
Mrs Smith, William and Caroline are still with us, and will pass the Winter here. I cannot think of her going into the Wilderness at this season of the year. William wishes to go into a store to qualify himself for a voyage to the East Indies, but the State of uncertainty in which our public affairs are involved, are a Bar and obstical to his getting into a merchantile House at present—his engageing manners, and pleasent temper and disposition are qualities which will recommend him. he has also a Strict Sense of honour and integrity. we have not heard from John but once since he left Quincy, which was from Albany. Mrs Smith is very anxious and uneasy in concequence of ithe was always so punctual to write, and so anxious himself to get Letters, that we know not what cause to attribute it to—
Mr and Mrs T B Adams are gone to celebrate Thanksgiving at Haverhill when her Sister Betsy is to be married. I have scarcly ever been able to collect my Family together tho so small a Number at these Annual festivals—they have been scatterd over the Globe—I had the largest collection of them together the last Sunday you dinned with us—all my Children, and all but one of my Grandchildren—which have ever met before—it is a pleasing and gratefull Sensation to parents to see them thus assembled like  olive plant round about the tableYea to see as the psalmist expresses it. to see our childrens Children—
By the Journals of Senate I perceive mr Adams is like to have his share of Buisnessbut Congress never get their Blood in motion untill after Christmass.—I was quite amused to see how reluctantly the Truth came out, that the Administration had been obliged to have recourse to those very measures which their ignorance and folly had led them to censure under Washingtons—under the last, there was not any money applied, but what had been previously appropriated yet such will frequently be the exigency of the Country, that such a measure must be resorted to for its immediate safety, and security. but that was a Jeffersonian trick to catch popularity, of which he ought now to be asshamed, to make the people believe that he was so tender and carefull of their money, that not a shilling should be expended, but what they had voted to a particular purpose—I do seriously believe that the greater part of mankind from the days of Adam to this hour were designd to be Dupes and tools—and they have most admirably answerd the end of their creation to this blessed hour as all history proves from haughty Nimrod to the tyrant to Napolean
Quincy december 3d
My Letter has lain by for several days, unfinishd—I have only to add that the family are all well. and desire to be rememberd to yours: Louisa desires me to present her Love to you & Mrs Buchannan whose sickness we hope is not of a very allarming nature the weather is very fine, tho we had one severe snow storm in Novbr—
My Love to my son I am glad to learn that he grows fat, as well for his looks as his Health
Whilst you  I do not expect you will be Burdend—Remember me kindly to your Mother and Sisters ask Eliza if she has sown wild oats enough to become the  sober solid dame of a parsons wife? She had better persuade her swain to think of some other profession.
Mrs Smith Caroline Susan and Mrs Adams /  all present their best Love to which I join that of your /  affectionate Mother 
Abigail Adams—